Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 28, 29, 31, 32, 34-36, 40-42, 46, 63, 64 and 66 are under consideration in this application.  
          Claims 47-49 and 51 are held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Election/Restrictions
 Applicant’s election of Group I and compound ARI-186 in the reply filed on June 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
            This application has been examined to the extent readable on the elected compounds and expanded to include the compounds of formulas (8c) and (8d) wherein RN is H, CN, alkyl, alkenyl, alkynyl, aryl, alkanoyl, carbonyloxy, carbonylthio or carbonylamino and R4- R7, Ro as set forth in claim 28, exclusively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 29, 31, 32, 34-36, 40-42, 46, 63, 64 and 66 is/are rejected under 35 U.S.C. 103 as being obvious over Colabuono et al. (US 2020/0354353) in view of Patani et a1. (Chem. Rev. 1996, 96, 3147-3176).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
 This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
            Colabuono et al. generically embrace the claimed compounds.  Note the compounds of structural formula 8 wherein R4-R7 are hydrogen and halo and R2 is alkyl substituted by amino in section [0117-[0126] therein. 
            It is believed that one having ordinary skill in the art would have found the claimed compounds prima facie obvious, since they are generically embraced by the disclosed formula; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also In re Malagari, 499 F.2 1297, 182 USPQ 549 (CCPA 1974); In re Lemin, 332 F.2d 839, 141 USPQ 814 (CCPA 1964); In re Rosicky, 276 F.2d 656, 125 USPQ 341 (CCPA 1960).  The requisite motivation for arriving at the claimed compounds stems from the fact that they fall within the generic class of compounds disclosed by Colabuono et al.    Accordingly, one having ordinary skill in the art would have been motivated to prepare any of the compounds embraced by the disclosed generic formula, including those encompassed by the claims.
            It is believed well settled that a reference may be relied upon for all that it would have reasonably conveyed to one having ordinary skill in the art.  In re Fracalossi, 681 F.2d 792, 215 USPQ 569 (CCPA 1982); In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Susi, supra.
            Further, Colabuono et al. teach compounds that differ in only having an hydroxy rather than applicants’ amino group attached to the alkyl chain.  Note compounds ARL-083, 092 and 094 therein.   The difference between the instantly claimed compounds and the prior art compounds is that the instantly claimed compounds have a bioisoteric NH2 bond replacement of the OH on the alkyl chain.  Patini et al. teach that NH2 and OH are bioisoteric replacements for 
              It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosure of the           compound to arrive at other compounds within the claimed genus as well as at the claimed species.  The motivation to make these compounds is their close structural similarities to the disclosed compound.  Note that the disclosed compound has the same activity, thus the skilled artisan would expect such structurally similar compounds to possess similar properties.  While homology is considered to be present even if true “homology” is not present, such does not defeat the prima facie case of obviousness raised by the art.  Attention, in this regard is directed to In re Druey et al., 50 CCPA 1538, 319 F.2d 237, 138 USPQ 39, wherein Judge Worley, delivering the Court’s opinion, stated:
           “We need not decide here whether the compounds in question are properly labeled 
            homologues.  It appears to us from the authorities cited by the solicitor and appellants that              the term homologue is used by chemists at times in a broad sense, and at other times in
            a narrow or strict sense.  The name used to designate the relationship between the related
            compound is not necessarily controlling; it is the closeness of that relationship which is
            indicative of the obviousness or unobviousness of the new compound.”  50 CCPA 1541.

            Also, as the Court stated in In re Payne et al., 606 F.2d 302, 203 USPQ 245 at 255 (CCPA 1979):
             “the name used to designate the relationship between related compounds is not 
             necessarily controlling; it is the closeness of that relationship which is indicative
             of the obviousness or unobviousness of the new compound.”


              “In obviousness rejections based in close similarity in chemical structure, the
              necessary motivation to make a claimed compound, and thus the prima facie case
              of obviousness, rises from the expectation that compounds similar in structure
              will have similar properties.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
          The expressions “acyl”, “alkanoyl”, “carbonyloxy”, *carbonythio” and “carbonylamino” are employed in claims 28, 29 and 31 with no indication given as to what groups really are.  Further, the groups “carbonyloxy”, “carbonylthio” and carbonylamino” are bridging groups and are not terminal groups.
essential , i.e., substituent for the claimed compounds utililties for the treatment of cancer.
 The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the preparation of the un-substituted acyl, alkanoyl….carbonylamino compounds and all substituted acyl compounds.
State of the Prior Art
         Acyl, alkanoyl, carbonyloxy…carbonylamino groups can have very different properties.  The above noted groups tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any acyl, alkanoyl, carbonyloxy, carbonylthio and carbonylamino groups. The above noted groups often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown groups.
          The written description is considered inadequate here in the specification.  Conception of the intended acyl groups should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all acyl, alkanoyl….carbonylamino groups in addition to the instant un-substituted compounds.
The quantity of experimentation needed
               The specification fails to describe any of the groups.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown acyl, alkanoyl, carbonyloxy….carbonylamino groups.  The disclosure is insufficient to allow extrapolation of the limited examples of the elected compounds to enable the scope of the compounds of formula (I) and their substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, 
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).        
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
. 
          The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            The expressions “acyl” and “alkanoyl, carbonyloxy…..carbonylamino” in claims 28, 29 and 31 are indefinite to their meaning.  IUPAC substitutive nomenclature of organic chemistry designated the divalent radicals –CO-O-, -CO-S- O-CO-, etc.
             The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 31 lacks antecedent basis for substituted acyl.  Claim 28 does not permit a substituted acyl group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 29, 31, 32, 34-36, 40-42, 46, 63, 64 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3, 5, 11, 12, 14, 19,  of copending Application No. 16/765,315 in view of Patini et al.
Serial no. 16/765,315 generically embrace the claimed compounds.  Note especially the compounds of structural formula 8 in claim 31 therein wherein R2 is alkyl substituted by amino.  Further, the specific alkyl substituted by hydroxyl compounds ARI-068, 092 and 094 recited in claim 52 therein are obvious optional variants of the instant amino compounds. Patini et al. disclose the optional interchangeability of hydroxy and amino.  Note section 2 therein.
Hence patentable distinction is not seen.
This is a provisional nonstatutory double patenting rejection.
Claims 28, 29, 31, 32, 34-36, 40-42, 46, 63, 64 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11, 18-22 and 25 of copending Application No.17/179,286 in view of Patani et al.
Serial no. 17/179,286 generically embrace the claimed compounds wherein R2 is alkyl substituted by amino and R4-R7 are either hydrogen or halo.  Note the structural formula 8 set forth in claim 18 therein.  The alkyl substituted by hydroxy compounds ARI-068, 092 and 094 in claim 11 therein are obvious optional variants in view of the teaching of the art recognized equivalence of hydroxy and amino taught by Patini et al.
Hence patentable distinction is not seen.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
June 16, 2021